207 F.2d 957
UNITED STATES of America ex rel. James DONALDSON, Relator-Appellant,v.WARDEN OF ATTICA STATE PRISON, ATTICA, NEW YORK, Respondent-Appellee.
No. 123, Docket 22898.
United States Court of AppealsSecond Circuit.
Argued Nov. 9, 1953.Decided Nov. 25, 1953.

James Donaldson, pro se, Florence Kelley, New York City, for relator-appellant.
Nathaniel Goldstein, Atty. Gen., Vincent Marsicano, New York City, for respondent-appellee.
Before SWAN, FRANK and MEDINA, Circuit Judges.
PER CURIAM.


1
This is an appeal from the dismissal of a writ of habeas corpus on the relation of a prisoner at Attica State Prison who is serving a sentence imposed in a state court in 1949.  The appellant was allowed to appeal in forma pauperis, on typwritten papers, and has acted as his own attorney.  The respondent has filed no written brief.  We have examined the record and are content to affirm the judgment on the opinion of Judge Burke.